Citation Nr: 0323103	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected pulmonary 
asbestosis.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1954 
to June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected 
asbestosis.  The veteran perfected an appeal of that 
decision.  

The veteran appeared at the RO for a hearing conducted before 
the undersigned in March 2003.  The transcript of that 
hearing has been associated with the claims file. 


REMAND

The veteran's claim of entitlement to service connection for 
coronary artery disease turns upon whether competent evidence 
can be produced supporting the allegation that his service-
connected asbestosis has resulted in the development of 
coronary artery disease.  Although it is not specific to his 
particular case, the veteran has recently produced a medical 
treatise in support of his claim that may be relevant.  Under 
U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's service-connected disorder, but the record does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Although the veteran was 
provided with a VA heart examination in November 2000 for the 
purpose of producing evidence in support of his claim, the 
recently submitted medical treatise suggests the necessity 
for additional examination.  

Secondly, the veteran has indicated that he receives his 
medical treatment from the West Palm Beach VA Medical Center 
and from the Delray Beach VA outpatient clinic.  The 
veteran's treatment records subsequent to July 1997 have not 
been associated with the claims file.  It is incumbent upon 
VA to obtain complete copies of the veteran's treatment 
records so that a decision on his claim will be a fully 
informed one.  

This case is REMANDED to the RO for the following:

1.  The RO should obtain copies of the 
veteran's treatment records from West Palm 
Beach VA Medical Center and from Delray 
Beach VA outpatient clinic subsequent to 
July 1997.  

2.  The RO should ask that the veteran 
complete a release authorizing VA to 
request his records from Dr. Steven Cohn, 
his cardiologist, as well as any other 
medical care provider who has treated him 
for his coronary artery disease since his 
discharge from service.  After securing 
the necessary release(s), the RO should 
obtain copies of the veteran's records 
from any providers identified by the 
veteran.  These records should be 
associated with the claims file.

3.  After obtaining as many of the above-
cited medical records as possible or 
allowing the veteran an opportunity to 
submit any records not received, schedule 
the veteran for an examination conducted 
by a physician(s) (who has not previously 
examined the veteran) skilled in the 
diagnosis and treatment of coronary 
artery disease and asbestosis to show the 
nature, extent, and etiology of coronary 
artery disease, if found.  The claims 
folder must be made available to the 
examiner(s) for review in connection with 
the examination.  The examiner should 
review the veteran's claims folder and 
indicate in the examination report that 
pertinent records contained therein have 
been reviewed.  In particular the 
examiner should indicate that he or she 
has reviewed the treatise evidence in the 
claims file entitled the Report to the 
Workers' Compensation Board, dated in 
July 1992, written by the Industrial 
Disease Standards Panel of Ontario, 
Canada.  If coronary artery disease is 
found, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's coronary 
artery disease is related to the 
veteran's service-connected asbestosis.  
A complete rationale for any opinion 
expressed is respectfully requested.  The 
examiner should comment in the report as 
to the relevance, if any, of the 
aforesaid July 1992 treatise evidence to 
the veteran's claim.  

4.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim.  If a complete 
grant of the claim remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  The veteran's cooperation 
in the RO's efforts is both critical and appreciated.  
However, the veteran is further advised that his failure to 
report for any scheduled examinations without good cause may 
result in a claim being considered on the evidence now of 
record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




